Citation Nr: 1607700	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  13-26 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE


Entitlement to service connection for a left ankle condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 






INTRODUCTION

The Veteran served in the Oregon National Guard from December 1987 to December 1997.  He served on active duty from November 2003 to April 2005 and from August 2008 to November 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in Seattle, Washington.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran believes that he is entitled to service connection for residuals of a left ankle fracture.  For the following reasons, the Board finds a remand is warranted so the Veteran may undergo a Compensation and Pension (C&P) examination for the claimed condition, and so the RO can obtain the records pertaining to his time with "Operation Northwind".

The Veteran contends that he fractured his ankle during Operation Northwind, service that presumably occurred when the Veteran was in the Oregon National Guard.  For service connection to be awarded based upon active duty for training (ACDUTRA), the Veteran must establish that he or she was disabled from an injury or disease incurred or aggravated in the line of duty in ACDUTRA.  38 U.S.C.A. §§ 101(2), (24), 1110; 38 C.F.R. §§ 3.6(c). 

For service connection to be awarded based upon inactive duty for training (INACDUTRA), the Veteran must establish that he was disabled from an injury incurred or aggravated in the line of duty in INACDUTRA.  38 U.S.C.A. §§ 101(2), (24); 38 C.F.R. §§ 3.6.

ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 U.S.C.A. §§ 101(22), (a) and (c); 38 C.F.R. §§ 3.6(d).

In this case, the RO should take appropriate steps to verify the Veteran's periods of ACDUTRA and INACDUTRA with the Army Reserves and the National Guard, specifically pertaining to his time during Operation Northwind.  

The Veteran contends that he fractured his left ankle during Operation Northwind, a joint exercise training with the Japanese Ground Self Defense.  After the fracture, the Veteran stated, he visited a hospital in Ohihiro, Japan, and flew home to the United States the following day and received care from a civilian orthopedic surgeon.  For the next 12 to 16 weeks, the Veteran utilized weight and non-weight bearing foot casts.  Due to the severity of the situation, the Veteran explained, he was placed on temporary disability; the VA paid his car payments, and all medical care was paid for by the military.

In August 2010, the Veteran underwent a Compensation and Pension (C&P) examination for his left ankle.  The examiner determined the Veteran suffered a left ankle fracture in 1996, and continued to easily roll his ankle and suffered from related fatigue.  The Veteran was diagnosed with a left ankle strain, without any functional limitations toward his activities of daily living or his occupation.  The examiner offered no opinion as to the etiology of the Veteran's current left ankle strain.

Throughout the period of this appeal, the RO attempted to obtain the Veteran's service medical records.  After no success, the RO formally declared the Veteran's service medical records were unavailable. 

In March 2013, the Veteran submitted a letter from the Oregon Military Department, stating that it did not have any records pertaining to an ankle fracture in 1996, occurring while the Veteran was assigned to Company A, 2/162 IN BN during training in Japan during Operation Northwind.  The Department did send, however, bills for the Veteran's medical treatments (without accompanying description) in 1996. 

In September 2013, the Veteran submitted a statement elaborating upon his ankle fracture, explaining he vividly remembered the timeline because the birth of his second son occurred during his recovery period.  The Veteran explained he was unable to obtain his treatment records from the private physicians because the records were destroyed after 10 years.  In closing, the Veteran stated that he could get personal statements from his ex-spouse and former colleagues, if he was able to obtain their current locations. 

The Board finds the Veteran's August 2010 examination inadequate, and a remand is necessary to determine whether or not the Veteran is entitled to service connection for a left ankle condition.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate). However, the examiner did not offer a conclusion as to whether or not the Veteran's left ankle condition was due to or caused by his service.  

At the examination, the examiner is asked to obtain a detailed history from the Veteran concerning the timeline of his injury and his military status at the time, in the event the service medical records cannot be located.  Similarly, the Veteran is encouraged to submit statements from family members and colleagues who can corroborate the Veteran's in-service ankle fracture.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the Veteran's left ankle condition.

The examiner should also determine whether it is as likely as not (50 percent probability or greater) that the ankle condition is related to the Veteran's time in service.

The examiner should particularly obtain a thorough history and timeline of the Veteran's 1996 ankle fracture incident.

2.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment by VA or private health care providers referable to the Veteran's left ankle condition.  With written authorization of the Veteran, copies of all private medical records relating to the left ankle should be obtained and associated with the record.

If any record cannot be obtained, the AOJ should issue a formal declaration that such records do not exist or that further attempts to find them would be futile.  The Veteran must be notified of any attempts made and why additional attempts would be futile, and should be allowed the opportunity to provide such records, as provided for in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  Contact all appropriate depositories to request verification of the dates of each of the Veteran's periods of ACDUTRA and INACDUTRA, specifically from 1987 to 1997, specifically pertaining to Operation Northwind. 

Request that the Veteran submit copies of his service documents in his possession that reflect his dates of service on active duty, active duty for training, and/or inactive duty training.

If the dates and character of the Veteran's reserve service cannot be ascertained, or no additional service treatment records are located, a written statement to that effect should be requested for incorporation into the record. 

4.  Make a Formal Finding regarding the Veteran's exact dates of ACDUTRA and INACDUTRA. 

5. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

6.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




